DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of request for extension of time, amendment and remarks filed 05/23/2022.   
Claims 1 and 16 are amended. 
New claims 33-26 are added.
Claims 1, 6-16 and 21-36 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 was entered.

Response to Arguments
With respect to the provisional obviousness type double patenting rejections, applicant’s traversal of the rejection based on botanicals being selected from the group consisting of lavender, peppermint, chamomile, basil, rosemary, ginger, cannabis, ginseng, maca, hemp, eucalyptus, rooibos, fennel, citrus, cloves, and tisanes and which applicant says the co-pending claims do not teach is not persuasive because a) co-pending claims 1 and 2 teaches botanicals as active agent, and b) co-pending claim 3 teaches ginseng as an active agent.   The rejection will be maintained below.   Examined application is filed 12/09/2019 and co-pending 17/164,950 filed 12/02/2021 is a CIP of 16,707,343.    
With respect to rejection under 35 USC 103: SENECI et al. (WO 2010125516 Al) in view of Trivedi et al. (US 20120177818 Al): Applicant argues:
That neither Seneci nor Trivedi teaches botanicals that are selected from the group consisting of lavender, peppermint, chamomile, basil, rosemary, ginger, cannabis, ginseng, maca, hemp, eucalyptus, rooibos, fennel, citrus, cloves, and tisanes and that the office action considered Lutein and Zeaxanthin as botanical ingredients. 
Response:	The examiner disagrees because claim 1 requires one of the active agents to be a nutraceutical.   The office action mailed 01/21/2022 specifically stated that Lutein and Zexanthin is a nutraceutical/botanical and citrus extract was named in that office action (see paragraph 41 of the office action mailed 01/21/2022) and citrus is one of the botanicals now recited in the claims. 
In Seneci, the oral pastille is coated with chocolate and there would be no motivation to remove the chocolate coating later to arrive at the claimed oral pastille.
Response:	The claims have not excluded chocolate.   For claim 11, the outer coating does not exclude chocolate coating.   The comprising language of the claims is open. 
Seneci fails to teach gum and Trivedi cannot be relied upon to remedy that deficiency because as relayed by Attorney Wayland on the December 6, 2021 Interview to the examiner, the disclosure of Trivedi does not relate to ingestible composition such that the person of ordinary skill in the art would not look to Trivedi in modifying the pharmaceutical composition of Seneci given that Trivedi is focused on washable protective coatings.
Response:	The examiner agrees that Seneci does not teach gum.   While the examiner agrees with the current argument and Attorney Wayland’s argument of Dec. 06, 2021 that Trivedi is not related to ingestible composition, the examiner asserts that the ordinary skilled artisan would look to Trivedi for teaching that that guar gum and silica gel are functionally equivalent as thickening agents.   The reliance on Trivedi is not based on its teaching of washable protective coatings but on the teaching of the functionality of silica gel and guar gum as thickening agents.    Therefore, the person of ordinary skill in the art would look to Trivedi in modifying the composition of Seneci by substituting gum for silica gel that would predictably thicken the composition of Seneci.   
Trivedi is non-analogous art and the Office had improperly relied on the teachings of Trivedi in the present rejections.   The subject matter of Trivedi is for protective spray coatings for use in automotive industry which is far removed from the field of pharmaceutical compositions. 
Response:	The argument that Trivedi and Seneci are not analogous art is not persuasive because guar gum and silica gel are both thickeners and one can look to the art to use one thickener over the other with the predictable expectation that either of these thickeners would reasonably thicken a composition.   The predictability is that guar gum and silica gel are known in the art as thickening agents and one thickening agent would be predictably used in place of the other.   The findings in KSR does not invalidate the teaching that silica gel and guar gum are thickening agents.
	 
The combination of Seneci and Trivedi is based on knowledge derived from the instant application and not based from what the ordinary skilled artisan would actually predict from the combined disclosures of Seneci and Trivedi.   The mere fact that references can be combined or modified does not render the resultant combination obvious unless the result is predictable and the present rejection lacks proper showing of predictability as required by the Court in Crocs, Inc. v. U.S. International Trade Commission, 598 F.3d 1294 (Fed. Cir. 2010). 
Response:	The examiner disagrees that the rejection in the office action mailed 01/21/2022 was based knowledge derived from applicant’s disclosure because, the rejection was based only on knowledge that is within the level of ordinary skill in the art at the time the invention was made and does not include knowledge gleaned only from applicant’s disclosure.   The rejection is based on the prior art, Seneci and Trivedi and not on applicant’s disclosure.
Page 13 of the instant disclosure as filed teaches that sufficient amounts of gum provides desired physical attributes and physical integrity to the pastilles products, the gum may function as a binder.   Trivedi does not teach that the thickeners would be suitable for use in pastille, provide desirable physical properties and physical integrity.
Response: 	Trivedi was not relied upon for teaching that thickeners would be suitable  for use in pastille.   Claim 1 is directed to composition comprising gum.   Sufficient amount is any amount deemed effective or suitable by the artisan.   Claim 1 does not use any specific amount of the gum in the claimed composition.   
With respect to rejection under 35 USC 103: Pan et al. (US 20060263414 A1) in view of Duggins et al. (US 20130206150 A1): Applicant’s argument that Linseed extract is not one of the botanicals now recited in amended claim 16 is persuasive.   Therefore, applicant’s argument with respect to Pan and Linseed is moot.   However, upon further read of the Pan reference and the amendment to claim 16, the rejection as presented in the office action mailed 01/21/2022 is dropped and in its place, a modified or new rejection based on a new read of Pan is presented below because Pan teaches the inclusion of vitamins and essential oils such as thymol, menthol, wintergreen oil, eucalyptol, orange oil, sage oil, rosemary oil, lemon, orange, lime, grapefruit  and others (see paragraphs [0036]-[0038]).   Orange, lemon and lime are citrus.   At least vitamins and the essential oils such as lavender, basil, rosemary and eucalyptol which meet the limitation of the botanicals now recited in claim 16. The modified rejection is based on the amendment to claim 16.
Applicant’s argument that the artisan would not look to Duggins to adjust the amount for the sugar alcohol syrup in Pan is not persuasive because the motivation to use lower amounts of sugar alcohol syrup in Pan is that Duggins teaches that sugar alcohol syrup in amounts of from about 0.1% to about 2%, 0.5% to about 1.5% and can go up to about 2%, 5%, 10% or 20% added to Lozenge formulation affects recrystallization of other components during preparation (paragraph [0061]).   It can be seen that that varied amounts of sugar alcohol syrup are suggested such that the artisan would use any of those amounts including 0.1% to about 2%, 0.5% to about 1.5% and to about 2% in the composition of Pan with the expectation of effecting recrystallization of melted sugar substitute such as Isomalt to predictably form desired lozenges.   The examiner is aware that the examples use 10.66% sugar alcohol syrup (lycasin) and that is the reason the rejection is made under 35 USC 103.   There is no demonstration that the range of from about 0.1 to about 2 wt% provides unexpected results.
Applicant’s argument as it regards claim 32 is not persuasive because applicant has not disputed the fact that propylene glycol and glycerin are humectants as evidenced/taught by Umashanker.   The examiner also acknowledges that claim 32 depends from claim 16.   Claim 16 is unpatentable over Pan in view of Duggins.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20060263414 A1) in view of Duggins et al. (US 20130206150 A1).
Claim 16 is an oral product in the form of a lozenge.   The product comprises < 10% active ingredient, at least about 80% by weight sugar substitute and sugar alcohol.   The active ingredient is selected from the group consisting of botanicals, nutraceuticals, stimulants, amino acids, vitamins, cannabinoids and combinations.   Claim 16 excludes nicotine or nicotine derived components.   The current amendment requiring the botanicals to be selected from lavender, peppermint, chamomile, basil, rosemary, ginger, cannabis, ginseng, maca, hemp, eucalyptus, rooibos, fennel, citrus, cloves, and tisanes necessitates a new look on Pan and which leads to this new rejection.   Claim 16 does not exclude tobacco.
Pan discloses orally ingestible confectionary product in the form of lozenges (see the whole document with emphasis on the abstract).   Pan discloses specific lozenge composition, namely center-filled lozenge compositions having Linseed extract in the center (Example I in paragraphs [0054] and [0058]).   Orange belonging to the citrus group is a botanical and thus meets the limitation of active ingredients of the claims.   Example I is a lozenge comprising 81.45 wt% Isomalt that meets the limitation of sugar substitute of claims 16, 22 and 23, citric acid that meets the limitation of buffering agents of claims 29 and 30, LYCASIN (maltitol syrup) meeting the limitation of sugar alcohol of claims 16 and 27, orange flavor at about 0.2% is less than 10% active required by claim 1 and aspartame meeting the requirement for a sweetener of claim 28.
The sugar alcohol, Lycasin which is maltitol syrup and meeting the limitation of sugar alcohol syrup is present in all the examples at 10.66 %.
Thus, Pan differs from claim 16 by not teaching sugar alcohol syrup in amounts of from about 0.1 to about 2 weight percent.    The oral formulation of Pan is a lozenge composition comprising 81.45 wt% Isomalt, a sugar substitute, citric acid, and maltitol syrup sugar alcohol and the composition does not include nicotine or nicotine-derived component.   Duggins teaches lozenges composition and teaches that sugar alcohol syrup is added to a lozenge type formulation to affect re-crystallization of other components of the formulation, such as sugar substitute during preparation in certain embodiments (paragraph [0061]).   The amount of the sugar alcohol syrup for the re-crystallization of the sugar substitute within the lozenges varies from about 0.1% to about 2%, 0.5% to about 1.5% and can go up to about 2%, 5%, 10% or 20% (paragraph [0061]).   Thus, various amounts of the sugar alcohol syrup can be added during lozenges preparation to aid/affect the re-crystallization of sugar substitute in the lozenges.   The sugar alcohol syrup are identified as maltitol syrup, xylitol, mannitol, glycerol, erythritol, threitol, arabitol, ribitol, mannitol, sorbitol, dulcitol, iditol, isomalt, lactitol, and polyglycitol syrups (paragraph [0061]).
Therefore, at the effective date of the invention, one having ordinary skill in the art would be motivated to adopt the teaching of Duggins with respect to the amount of the sugar alcohol syrup and employ amount of the sugar alcohol syrup that would predictably affect re-crystallization of the sugar substitute within the lozenges with the amounts selected from range of 0.1 and 2%, 0.5% to about 2.5% and even up to 5% and 20%.   Therefore, the amount of the sugar alcohol syrup of from about 0.1% to about 2% renders the claimed range of 0.1% to about 2% prima facie obvious.
For claim 21, the composition of Pan does not contain tobacco meeting the limitation of substantially free of tobacco --- the as filed specification on page 28, lines 26 and 28-30 defines substantially free of tobacco as 0% by weight of tobacco.   
For claim 22, isomalt meets the limitation of sugar substitute and the recitation of the sugar substitute being non hygroscopic sugar alcohol capable of forming a glassy matrix is inherent characteristic of the isomalt, which is also the sugar substitute alcohol of the claims (see claim 23).
For claim 23, the Isomalt meets the limitation of the claim.
For claim 24, the Isomalt is at 85.78% (Example II) meeting the requirement of claim 24
For claim 27, the maltitol syrup (LYCASIN) meets the limitation of the claim.
For claim 28, the presence of aspartame meets the limitation of flavorant and sweetener of claim 28. 
For claim 29, the presence of citric acid in the composition meets the requirement as citric acid is the buffering agent/or pH adjusted of claim 30.   Claim 29 is not at any specific pH and does not contain specific amount of buffering agent.   The requirement is that sufficient amount of the buffering agent is used to adjust the pH to a range of about 5-7.
For claim 30, citric acid meets the limitation.
For claim 31, the purified water is at 0.54 wt% (Example I) and this 0.54 weight % is a species of the claimed range of 0.1-5 wt% with the specific point of 0.54% anticipating the range of 0.1-5 wt%.
For claims 25-26, while Pan does not teach 90% or 95% Isomalt, Pan teaches that orally ingestible composition contains sweeteners as needed for taste and names sugar, isomalt and fructose and other sugar alcohols as the agents for taste.   Thus, Isomalt results in achieving desired taste in oral ingestible compositions and hence results effective.   Therefore, at the effective date of the invention, the artisan would be motivated to optimize the amount of the isomalt sweetener that would produce desired taste in the oral ingestible compositions.   There is no demonstration in the as filed specification that 90% and/or 95% Isomalt provides unexpected results to the lozenge composition.   Absent, factual showing, 90 and/or 95% is not inventive over 81 and 85%.   Specifically about 95% includes 10% of 95 = 85.5%; about 90% includes 10% of 90 = 81%.
Therefore, Pan in combination with Duggins renders claims 16 and 21-31 prima facie obvious.

Claims 16 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20060263414 A1) in combination with Duggins et al. (US 20130206150 A1) as applied to claim 16, in view of Umashanker et al. “Chewable Lozenges Formulation A Review” article in International Journal of Pharmacy 2016.
Pan in combination with Duggins has been described above as rendering the composition of claim 16 prima facie obvious.   While Pan teaches that its composition could contain glycerin or propylene glycol, both of which are humectants, the composition of Pan comprising about 81% isomalt, a sugar substitute, 10.7% maltitol syrup, which is a sugar alcohol syrup, 0.17 orange flavoring agent, and 0.05 aspartame sweetener, differs from claim 32 by not teaching that the exemplified composition contains humectant.
However, Umashanker teaches that humectant such as glycerin, propylene glycol and sorbitol improves mouth feel (page 11, right column, first full paragraph).   Therefore, at the effective date of the invention, one having ordinary skill in the would have been motivated to add humectant to the exemplified composition of Example I of Pan with the predicable expectation of improving the mount feel of the lozenges as taught by Umashanker .   One having ordinary skill in the art would have been motivated to optimize the composition of Pan by using amount of the humectant that would result in the desired mount feel.   10.7% maltitol syrup, a sugar alcohol syrup, is at least 0.1% by weight as required by claim 32.   0.17 orange flavoring agent is at least 0.1% flavoring agent as required by claim 32.     
Therefore, Pan in combination with Duggins in view of Umashanker renders claim 32 prima facie obvious. 

Claims 1 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SENECI et al. (WO 2010125516 A1) in view of Trivedi et al. (US 20120177818 A1). 
 SENECI discloses pharmaceutical, dietary and nutraceutical compositions containing mixture of Lutein and Zeaxanthin in combination with physiologically acceptable excipient and the composition has an outer coating; the form of the composition is orobuccal and sublingual tablet, capsule, granule or pastille (see the whole document with emphasis on the title, abstract, page 4, lines 1-3, page 5, lines 3-11, Example 12, claim 13).    The excipient includes surfactants (cationic, anionic or non-ionic), diluents, aggregates or binding agents, lubricants, glidants, disaggregants, solubilisers, emulsifiers, sweeteners, flavoring agents, pH regulators or their mixture with preferred excipients being silica gel, dispersed colloidal silica, soy lecithin, polysorbates, sodium lauryl sulfate, phospholipids, sodium carbonate, sodium bicarbonate, mineral bases (for example aluminum hydroxide, magnesium silicate aluminum, magnesium hydroxide carbonate, tribasic magnesium phosphate, magnesium silicate, magnesium peroxide), cocoa paste, cocoa powder, cocoa butter or a mixture thereof (page 5, line 20 to page 6, line 5).
Example 12 of SENECI is an orobuccal pastille (dragee) coated product comprising (i) mixture of Lutein and Zeaxanthin at 2.89% and citrus extract at 0.14% which meet the limitation of nutraceutical/botanical active agent or claim 1 and the citrus meets the limitation of citrus botanical now in the claim 1, (ii) maltitol, meeting the limitation of sugar alcohol of claims 1 and 7, (iii) silica gel.   The product also contains sucralose, meeting limitation of sweetener.   SENECI teaches that gelling insoluble fibers such as guar gum can also be used in the compositions (page 9, lines 7-80).
For claim 1, the pastille (dragee) coated composition exemplified in example 12 differs from the product of claim 1 in that the exemplified composition contains silica gel and not guar gum.   However, it is has been recognized in the art that guar gum and silica gel are functionally equivalent as thickening agents (see paragraph [0065] or Trivedi).   Therefore, at the effective date of the invention, it would have been obvious to the ordinary skilled artisan to substitute one functionally equivalent thickening agent for another because it is predictable, in light of the prior art that guar gum and silica gel are thickeners, that guar gum in place if silica gel would function as thickening agent for the composition in example 12 of SENECI.    The composition of SENECI does not include nicotine or a nicotine-derived component and thus meets the proviso requirement that the composition of claim 1 does not include nicotine or a nicotine-derived component.
Therefore, SENECI in view of Trivedi renders claim 1 prima facie obvious.   The 
For claim 7, the composition of SENECI containing maltitol renders the claim prima facie obvious; and because maltitol and sorbitol are sugar alcohol, claim 6 is also rendered prima farcie obvious.
For claims 8 and 9, the composition of SENECI as modified by substitution of guar gum for silica gel renders claims 8 and 9 prima facie obvious.
For claim 10, the presence of sucralose, a sweetener, in the composition of SENECI renders claim 10 prima facie obvious.   
For claim 11, the composition of SENECI has an outer coating (see at least Example 12).
SENECI in view of Trivedi renders claims 1 and 6-11 prima facie obvious.
Claims 12 and 13 were inadvertently omitted from the rejection.   Claims 12 and 13 should have been rejected over SENECI because SENECI teaches that its composition contains pH adjuster (claim 12) such as citric acid (claim 13) (see last line of page 6, lines 4-5 of page 7, and examples 5 and 11).   See also section 40, line 7 of the office action mailed 01/21/2022.

New Rejection 
Necessitated by New Claims
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over SENECI et al. (WO 2010125516 A1) in view of Trivedi et al. (US 20120177818 A1).
New claim 33 is directed to a pastille oral product that comprises less than 10 wt% of active agent, sugar alcohol, gum and a pH adjuster, which in sufficient amount adjusts the pH to range of from about 5.0 to about 7.0.   The active agent is selected from the group consisting of botanicals, nutraceuticals, stimulants, amino acids, vitamins, cannabinoid and combinations thereof.   The product of claim 33 is not at a pH of about 5-7.   The requirement is that the pH adjuster be present in sufficient amount to adjust the pH to between 5 and 7.   Contrary applicant’s statement regarding claims 33 and 34, the scope of claim 33 is not the same as claim 15.   
SENECI discloses pharmaceutical, dietary and nutraceutical compositions containing mixture of Lutein and Zeaxanthin in combination with physiologically acceptable excipient and the composition has an outer coating; the form of the composition is orobuccal and sublingual tablet, capsule, granule or pastille (see the whole document with emphasis on the title, abstract, page 4, lines 1-3, page 5, lines 3-11, Example 12, claim 13).    The excipient includes surfactants (cationic, anionic or non-ionic), diluents, aggregates or binding agents, lubricants, glidants, disaggregants, solubilisers, emulsifiers, sweeteners, flavoring agents, pH regulators or their mixture with preferred excipients being silica gel, dispersed colloidal silica, soy lecithin, polysorbates, sodium lauryl sulfate, phospholipids, sodium carbonate, sodium bicarbonate, mineral bases (for example aluminum hydroxide, magnesium silicate aluminum, magnesium hydroxide carbonate, tribasic magnesium phosphate, magnesium silicate, magnesium peroxide), cocoa paste, cocoa powder, cocoa butter or a mixture thereof (page 5, line 20 to page 6, line 5).
While silica gel or dispersed colloidal silica is one or the preferred excipients, SENECI discloses glucomannan and guar gum as gelling agents.  The compositions in Examples 1-5 and 8-12 contain silica gel.
SENECI teaches the use of pH regulators and in the last line of page 6, lines 4-5 of page 7, and examples 5 and 11, citric acid is used.   The Citric acid meets the limitation of pH regulator. 
Example 12 of SENECI is an orobuccal pastille (dragee) coated product comprising (i) mixture of Lutein and Zeaxanthin at 2.89% and citrus extract at 0.14% which meet the limitation of nutraceutical/botanical active agent or claim 1 and the citrus meets the limitation of citrus botanical now in the claim 1, (ii) maltitol, meeting the limitation of sugar alcohol of claims 1 and 7, (iii) silica gel.   The product also contains sucralose, meeting limitation of sweetener.   SENECI teaches that gelling insoluble fibers such as guar gum can also be used in the compositions (page 9, lines 7-8).
For claim 33, the pastille (dragee) coated composition exemplified in example 12 differs from the product of the claim in that the exemplified composition contains silica gel and not guar gum.   But, SENECI discloses that its compositions can contain glucomannan and guar gum as gelling agents (page 9, lines 7-8).   However, it is has also been recognized in the art that guar gum and silica gel are functionally equivalent as thickening agents (see paragraph [0065] or Trivedi).   Therefore, at the effective date of the invention, it would have been obvious to the ordinary skilled artisan to substitute one functionally equivalent thickening agent for another because it is predictable, in light of the prior art that guar gum and silica gel are thickeners, that guar gum in place if silica gel would function as thickening agent for the composition in example 12 of SENECI.    The composition of SENECI does not include tobacco, nicotine or a nicotine-derived component and thus meets the proviso requirement that the composition of claim 33 does not include nicotine or a nicotine-derived component.   SENECI also teaches its composition to contain pH regulators such as citric acid with the citric acid meeting the limitation of claim 34.
Therefore, SENECI in view of Trivedi renders claims 33-34 prima facie obvious.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over SENECI et al. (WO 2010125516 A1) in view of Trivedi et al. (US 20120177818 A1) and further in view of Thakkar Jatin Vassant (WO 2015075745 A2).
SENECI discloses pharmaceutical, dietary and nutraceutical compositions containing mixture of Lutein and Zeaxanthin in combination with physiologically acceptable excipient and the composition has an outer coating; the form of the composition is orobuccal and sublingual tablet, capsule, granule or pastille (see the whole document with emphasis on the title, abstract, page 4, lines 1-3, page 5, lines 3-11, Example 12, claim 13).    The excipient includes surfactants (cationic, anionic or non-ionic), diluents, aggregates or binding agents, lubricants, glidants, disaggregants, solubilisers, emulsifiers, sweeteners, flavoring agents, pH regulators or their mixture with preferred excipients being silica gel, dispersed colloidal silica, soy lecithin, polysorbates, sodium lauryl sulfate, phospholipids, sodium carbonate, sodium bicarbonate, mineral bases (for example aluminum hydroxide, magnesium silicate aluminum, magnesium hydroxide carbonate, tribasic magnesium phosphate, magnesium silicate, magnesium peroxide), cocoa paste, cocoa powder, cocoa butter or a mixture thereof (page 5, line 20 to page 6, line 5).
While silica gel or dispersed colloidal silica is one or the preferred excipients, SENECI discloses glucomannan and guar gum as gelling agents.  The compositions in Examples 1-5 and 8-12 contain silica gel.
SENECI teaches the use of pH regulators and in the last line of page 6, lines 4-5 of page 7, and examples 5 and 11, citric acid is used.   The Citric acid meets the limitation of pH regulator. 
Example 12 of SENECI is an orobuccal pastille (dragee) coated product comprising (i) mixture of Lutein and Zeaxanthin at 2.89% and citrus extract at 0.14% which meet the limitation of nutraceutical/botanical active agent or claim 1 and the citrus meets the limitation of citrus botanical now in the claim 1, (ii) maltitol, meeting the limitation of sugar alcohol of claims 1 and 7, (iii) silica gel.   The product also contains sucralose, meeting limitation of sweetener.   SENECI teaches that gelling insoluble fibers such as guar gum can also be used in the compositions (page 9, lines 7-8).
For claim 35, the pastille (dragee) coated composition exemplified in example 12 differs from the product of claim 35 in that the exemplified composition contains silica gel and not guar gum.   But, SENECI discloses that its compositions can contain glucomannan and guar gum as gelling agents (page 9, lines 7-8).   However, it is has also been recognized in the art that guar gum and silica gel are functionally equivalent as thickening agents (see paragraph [0065] or Trivedi).   Therefore, at the effective date of the invention, it would have been obvious to the ordinary skilled artisan to substitute one functionally equivalent thickening agent for another because it is predictable, in light of the prior art that guar gum and silica gel are thickeners, that guar gum in place if silica gel would function as thickening agent for the composition in example 12 of SENECI.    The composition of SENECI does not include tobacco, nicotine or a nicotine-derived component and thus meets the proviso requirement that the composition of claim 33 does not include nicotine or a nicotine-derived component.   SENECI also teaches its composition to contain pH regulators such as citric acid with the citric acid.
For the presence of moisture or water in the product, it has been disclosed in the art that pastilles can contain water in an amount of 5 wt% to 20 wt% of the mass of the pastille (see page 4, lines 2-3 from the bottom  of the first full paragraph under the Summary and claim 1 of Thakkar Jatin Vassant.   Therefore, at the effective date of the invention the artisan would expect the pastille to have water in the amount in the range of 5-20 wt%.   Applicant has not demonstrated that the amount of water in the pastille product in the claimed range of 5-20 wt% provides unexpected results. 
Therefore, SENECI in view of Trivedi and Thakkar Jatin Vassant renders claim 35 prima facie obvious.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-16 and 21-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 16-46, and 49-57 of co-pending Application No. 17164950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1-3 and 15-26 teach pastille form of composition that anticipates the pastille product examined claims 1, 5-15, and claims 34-57 teach lozenge composition that is the same examined claims 16-32; the copending method 27-33 make the examined composition.   The active agent in claims 2, 31 and 35 is listed in the alternative, that is nicotine or one of the other active agents in these claims can be used, such that when nicotine is not used, the proviso excluding nicotine from the examined claims is met.   The specific active agents in the co-pending claims anticipate the generic active agents of the examined claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613